Case: 21-30061      Document: 00516253270         Page: 1     Date Filed: 03/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                    March 24, 2022
                                 No. 21-30061                       Lyle W. Cayce
                            Summary Calendar Opinion                     Clerk


   Jane Doe,

                                                             Plaintiff—Appellant,

                                       versus

   The City of Baton Rouge; Baton Rouge Police
   Department; James Weber; Charles Dotson; Stephen
   Murphy, et al,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:20-CV-514


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jane Doe, proceeding pro se, IFP, and under a pseudonym, appeals
   the dismissal of her civil rights suit as frivolous. She argues that the “Middle
   District of Louisiana and its judges have been harboring hostility towards


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30061      Document: 00516253270           Page: 2     Date Filed: 03/24/2022




                                     No. 21-30061


   Appellant; that all their rulings, reports, opinions, and orders are violative of
   the law and tainted with actual prejudice against Appellant; that all their
   rulings must be reversed as they are erroneous as a matter of law; that it is
   unconstitutional for any judge of Middle District of Louisiana to handle any
   matter where Appellant is a party.” Doe requests declaratory relief stating
   that the handling of her cases by the Middle District of Louisiana is
   unconstitutional.
          Doe filed her complaint in the Middle District of Louisiana in August
   2020; she then filed an amended complaint in late September. The
   magistrate judge held a hearing pursuant to Spears v. McCotter, 766 F.2d 179
   (5th Cir. 1985) on November 18, 2020,1 and issued a report on January 5,
   2021, recommending (1) that Doe’s federal claims be dismissed with
   prejudice as they are “either factually and/or legally frivolous”; (2) that
   Plaintiff be denied leave to amend as “she has already filed one amended
   complaint and future attempts would not cure the defects”; and (3) that
   supplemental jurisdiction over the state law claims be declined. The district
   court adopted the magistrate judge’s report, noting that though Plaintiff
   objected to the report because it recommended dismissal of her claims based
   on 28 U.S.C. § 1915(e), it was not true that § 1915 applied only to prisoners,
   and additionally that “this Court has the inherent power to screen a pleading
   for frivolousness.” The district court accordingly dismissed with prejudice
   Doe’s federal claims and dismissed without prejudice her state law claims.
   Doe timely appealed. We review the dismissal for abuse of discretion.
   Gonzales v. Wyatt, 157 F.3d 1016, 1019 (5th Cir. 1998).




          1
             The hearing was originally scheduled for September 16, 2020, but was
   rescheduled pending an ultimately unsuccessful mandamus petition initiated by Doe,
   wherein she challenged the setting of the Spears hearing.




                                           2
Case: 21-30061         Document: 00516253270              Page: 3       Date Filed: 03/24/2022




                                          No. 21-30061


           Doe argues, as she argued in the district court, that the provisions of
   § 1915 apply only to prisoners. However, “Section 1915(e)(2)(B) requires
   dismissal of frivolous IFP actions even if those actions are brought by non-
   prisoner plaintiffs.” James v. Richardson, 344 Fed. App’x 982, 983 (5th Cir.
   2009) (per curiam) (unpublished) (citing Newsome v. EEOC, 301 F.3d 227,
   231 (5th Cir. 2002)); see also Patel v. United Airlines, 620 F. App’x 352 (5th
   Cir. 2015) (per curiam) (unpublished).
           Doe also argues that the Middle District of Louisiana is unlawfully
   sabotaging her because she no longer wishes to proceed IFP and yet has been
   prevented from paying a filing fee. Yet both the magistrate judge’s
   recommendations and the district court’s order dismissing her claims under
   § 1915 concluded in the alternative that her claims would be dismissed even
   if she had paid the fee.2
           Construed liberally, Doe’s main argument against dismissal of her
   claims is that the statute of limitations has not yet begun to run because the
   conspiracy against her continues where the “Middle District of Louisiana
   blocked Appellant’s access to courts and made it impossible for Appellant to
   prosecute her action.” We find this claim to be without merit. Doe does not
   otherwise explain how a second amended complaint would cure the defects
   still present in her first amended complaint.
           Finally, although we liberally construe the briefs of pro se litigants,
   arguments must be briefed in order to be preserved. See Fed. R. App. P.



           2
            Though Doe also argues that the magistrate and district judges were biased for
   grossly misapprehending the facts of her complaint and misapplying the law to the facts,
   we note that a judge’s adverse rulings against a plaintiff, without more, are insufficient to
   show judicial bias. Liteky v. United States, 510 U.S. 540, 555 (1994). Furthermore, having
   examined the recommendation, the order, and the amended complaint, we find no merit to
   Doe’s claims that the lower courts engaged in “unseeing” her true allegations.




                                                3
Case: 21-30061      Document: 00516253270           Page: 4    Date Filed: 03/24/2022




                                     No. 21-30061


   28(a)(8)(A); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Thus, to
   the extent Doe attempts to “incorporate[] by reference” her arguments in
   the district court, such briefing is insufficient. See United States v. Abdo, 733
   F.3d 562, 568 (5th Cir. 2013).
          Doe fails to present any non-frivolous arguments on appeal. Because
   the appeal is frivolous, it is DISMISSED. See 5th Cir. R. 42.2; Baugh v.
   Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997).




                                          4